DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 8/16/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 

Claim Objections
Claim 2 is objected to because of the following informalities:  amend “charge” to -the charge- in ll. 3.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  amend “the internal cold plasma applicator” to -the catheter- in ll. 16-17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the cavity" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-8, 12 & 23-25 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Wandke et al. (2011/0022043, previously cited) or, in the alternative, under 35 U.S.C. 103 as being obvious over Wandke et al. (2011/0022043, previously cited) in view of Delaney (2013/0006229, previously cited). 
Concerning claim 1, as illustrated in Fig. 7, Wandke et al. disclose an internal cold plasma system (Fig. 7) comprising:
a catheter configured to be disposed within a urethra of a patient and to produce a cold plasma only between an outer surface of the catheter and a surface of the urethra of the patient, wherein the catheter is configured to be navigated through an anatomical passage of the patient into the urethra of the patient, wherein the catheter comprises a flexible conduit configured to enable the catheter to conform to different patients (flexible hollow fiber 1/5 may have an internal diameter of 0.5-2000 m, a wall thickness of 10-2000 m, a flexible active surface and an effective active length that may extend to several meters such that it can be applied in difficult situations such as cavities or internal applications, thereby making it capable of being disposed within a urethra of various patients, hollow fiber 1/5 generates plasma 2 only between the outer surface of the hollow fiber 1/5 formed by dielectric 3 and the surface O; [0010], [0015], [0019-0020], [0024-0026], [0054], [0057].  Further, in the alternative, Delaney discloses a system comprising a cold plasma system (1) having catheter (7) that is configured to be navigated through an anatomical passage of the patient into a cavity, the anatomical structure including a urethra.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Wandke et al. such that the catheter is configured to be navigated through an anatomical passage of the patient into the urethra such that it is configured to be disposed within the urethra of the patient and configured to conform to different patients in order to provide the benefit of treating targeted hollow anatomical structures as taught by Delaney ([0024-0026]),
wherein the flexible conduit has a first passage extending between a first end and a second end (space formed by dielectric 3 filled with ionized gas or an electrically conductive fluid such as aqueous saline solution extends between first and second ends; [0026]), wherein the first passage contains a conductive liquid (aqueous saline solution; [0026]), wherein the flexible conduit is defined by a wall made of a dielectric material (dielectric 3 forms walls; [0057]), and wherein the dielectric material is configured to enable an electrical signal to build charge inside the flexible conduit (dielectric 3 enables electrical signal to build charge inside the flexible conduit such that plasma 2 is formed; [0052], [0057]).
Concerning claim 2, Wandke et al. disclose the dielectric material (3) of the wall of the flexible conduit is configured to enable the electrical signal to build charge inside the flexible conduit until a sufficient amount of charge builds whereupon the electrical signal crosses through the wall between the first end and the second end and produces the cold plasma (2) from fluid within a gap (18) between the wall (4) and the surface (O) of the tissue ([0052], [0057], Claim 1)
Concerning claim 7, Wandke et al. disclose an electrode (black box labeled 12 connected to power 13) rests within the first passage (Fig. 7).
Concerning claim 8, Wandke et al. disclose the first conduit (3) comprises a tapered end that facilitates insertion into the cavity (Fig. 7).
Concerning claim 12, Wandke et al. disclose the catheter is configured to use the conductive liquid to carry an electrical signal that generates cold plasma ([0057]; Fig. 7). 
Concerning claim 23, Wandke et al. further disclose the conductive liquid comprises saline ([0026]). 
Concerning claim 24-25, Wandke et al./Wandke  et al. in view of Delaney fail to specifically disclose the conductive liquid to comprise potassium or chlorine.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Wandke et al./Wandke  et al. in view of Delaney such that the conductive liquid to comprise potassium or chlorine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Claim(s) 10, 13-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wandke et al. (2011/0022043, previously cited) or Wandke et al. (2011/0022043, previously cited) in view of Delaney (2013/0006229, previously cited), as applied to claim 1, in further view of Kim et al. (6,099,523, previously cited) or Lam (2012/0289954, previously cited).
Concerning claim 10, Wandke et al. disclose the catheter (1/5/3) configured to receive the electrical signal that forms the cold plasma with the catheter from fluid within a gap between the outer surface of the catheter and the surface of the tissue ([0052], [0057]).  Wandke et al./Wandke  et al. in view of Delaney fail to specifically disclose a controller configured to produce the electrical signal that forms the cold plasma with the catheter from fluid within the gap between the outer surface of the catheter and the surface of the urethra of the patient.  However, Kim et al. disclose a system (Fig. 1-2) comprising an internal cold plasma system comprising a device (Fig. 1) and a controller (36) configured to produce an electrical signal that forms cold plasma (9) with the device from a fluid (7) (Col. 3-4, ll. 66-39, Col. 5, ll. 9-37; Fig. 1).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Wandke et al./Wandke  et al. in view of Delaney to further include a controller configured to produce the electrical signal that forms the cold plasma with the catheter from fluid within the gap between the outer surface of the catheter and the surface of the urethra of the patient in order to provide the benefit of regulating the electrical signal as taught by Kim et al. (Col. 4, ll. 40-49).  In the alternative, Lam discloses a system (Fig. 1) comprising an internal plasma system (Fig. 1) comprising catheter (110) and a controller (140) configured to produce an electrical signal that forms plasma (116) with the catheter from a fluid (131) ([0078], [0081], [0084]; Fig. 1).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Wandke et al./Wandke  et al. in view of Delaney to further include a controller configured to produce the electrical signal that forms the cold plasma with the catheter from fluid within the gap between the outer surface of the catheter and the surface of the urethra of the patient in order to provide the benefit of regulating the electrical signal and monitor progress ([0091], [0093]).  
Concerning claim 13, as illustrated in Fig. 7, Wandke et al. disclose an internal cold plasma system (Fig. 7) comprising:
a catheter configured to be disposed within a urethra of a patient and to produce a cold plasma only between an outer surface of the catheter and a surface of the urethra of a patient, wherein the catheter is configured to be navigated through an anatomical passage of the patient into the urethra of the patient, wherein the catheter comprises a flexible conduit configured to enable the catheter to conform to different cavities on different patients (flexible hollow fiber 1/5 may have an internal diameter of 0.5-2000 m, a wall thickness of 10-2000 m, a flexible active surface and an effective active length that may extend to several meters such that it can be applied in difficult situations such as cavities or internal applications, thereby making it capable of being disposed within a urethra of various patients, hollow fiber 1/5 generates plasma 2 only between the outer surface of the hollow fiber 1/5 formed by dielectric 3 and the surface O; [0010], [0015], [0019-0020], [0024-0026], [0054], [0057].  Further, in the alternative, Delaney discloses a system comprising a cold plasma system (1) having catheter (7) that is configured to be navigated through an anatomical passage of the patient into a cavity, the anatomical structure including a urethra.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Wandke et al. such that the catheter is configured to be navigated through an anatomical passage of the patient into the urethra such that it is configured to be disposed within the urethra of the patient and configured to conform to different patients in order to provide the benefit of treating targeted hollow anatomical structures as taught by Delaney ([0024-0026]),
wherein the flexible conduit has a first passage extending between a first end and a second end (space formed by dielectric 3 filled with ionized gas between first and second ends; [0026]), wherein the first passage contains a conductive liquid (aqueous saline solution; [0026]), wherein the flexible conduit is defined by a wall made of a dielectric material (dielectric 3 forms walls; [0057]), and wherein the dielectric material is configured to enable an electrical signal to build charge inside the flexible conduit (dielectric 3 enables electrical signal to build charge inside the flexible conduit such that plasma 2 is formed; [0052], [0057]); and 
a controller coupled to the internal cold plasma applicator and configured to produce the electrical signal that forms the cold plasma with the internal cold plasma applicator (Wandke et al. disclose the flexible hollow fiber/dielectric (1/5/3) configured to receive an electrical signal that forms the cold plasma with the catheter from fluid within a gap between an outer surface of the catheter and the surface ([0066], [0071]).  Wandke et al./Wandke  et al. in view of Delaney fail to specifically disclose a controller configured to produce the electrical signal that forms the cold plasma with the catheter from fluid within the gap between the outer surface of the catheter and the surface.  However, Kim et al. disclose a system (Fig. 1-2) comprising an internal cold plasma system comprising a device (Fig. 1) and a controller (36) configured to produce an electrical signal that forms cold plasma (9) with the device from a fluid (7) (Col. 3-4, ll. 66-39, Col. 5, ll. 9-37; Fig. 1).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Wandke et al./Wandke  et al. in view of Delaney to further include a controller configured to produce the electrical signal that forms the cold plasma with the catheter from fluid within the gap between the outer surface of the catheter and the surface in order to provide the benefit of regulating the electrical signal as taught by Kim et al. (Col. 4, ll. 40-49). In the alternative, Lam discloses a system (Fig. 1) comprising an internal plasma system (Fig. 1) comprising a catheter (110) and a controller (140) configured to produce an electrical signal that forms plasma (116) with the catheter from a fluid (131) ([0078], [0081], [0084]; Fig. 1).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Wandke et al./Wandke  et al. in view of Delaney to further include a controller configured to produce the electrical signal that forms the cold plasma with the catheter from fluid within the gap between the outer surface of the catheter and the surface in order to provide the benefit of regulating the electrical signal and monitor progress ([0091], [0093]).  
Claim 14 is rejected upon the same rationale as applied to claim 2. 
Claim 16 is rejected upon the same rationale as applied to claim 23. 

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. 
In response to Applicant's argument that “Wandke is completely silent concerning the use of a catheter or the insertion of a device into a urethra, much less the use of a catheter capable of producing cold plasma between an outer surface of the catheter and a surface of the urethra of a patient”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Wandke teach that the flexible hollow fiber 1/5 may have an internal diameter of 0.5-2000 m and a wall thickness of 10-2000 m, thus making it of a size that would be capable of being within a urethra of a patient.  In the alternative, Delaney specifically teaches the use of a plasma catheter to treat a urethra of a patient. 
In response to Applicant's arguments against the references individually (“there is no indication that the ‘deliver catheter’ [of Delaney] has a flexible conduit that has a wall of dielectric material to help build charge inside the conduit”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Delaney is not used to teach the recited limitations, but rather is only used to teach that a plasma catheter can be navigated within a urethra of a patient to treat the urethra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794